Citation Nr: 1530548	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder.
 
2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an increased disability rating for residuals of a left femur fracture with left patellectomy and degenerative arthritis, left knee, currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased disability rating for degenerative arthritis of the right knee, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased disability rating for service-connected scars of the face and cheek, currently evaluated as 10 percent disabling. 
	
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, October 2011, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran presented testimony before the undersigned at a May 2015 Video Conference hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for residuals a left femur fracture with left patellectomy and degenerative arthritis of the left knee, a right knee disability, entitlement to service connection for a right shoulder disability and a back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2005 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.

2. Evidence added to the record since the March 2005 RO decision, is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back disorder and raises a reasonable possibility of substantiating that claim.

3.  The Veteran's facial scars are manifested by one characteristic of disfigurement and are not unstable or painful.


CONCLUSIONS OF LAW

1. The April 2005 decision, in which the Board denied service connection for a low back disorder, is final. 38 U.S.C.A. § 7104(a)(b) (West 2014) 38 C.F.R. § 20.1100(a) (2014). 

2. The criteria for reopening a claim of entitlement to service connection for a back disorder have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for a disability rating in excess of 10 percent for scars of the face and cheek have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DCs) 7800-7805 (2014).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in September 2009, September 2010, August 2011, and July 2013.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as records from the Social Security Administration.  Also, VA afforded the Veteran a relevant examination and opinion in February 2011.  That opinion described the Veteran's disabilities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Here, the Veteran has not alleged prejudice with respect to notice and VA's duty to assist. Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.



II. New and Material Evidence

The current claim of entitlement to service connection for low back disability was received by the RO in June 2009.  VA previously received a claim of entitlement to service connection for a low back disability in December 2004.  Of record is a February 2005 compensation and pension examination and opinion that the Veteran's lower back disability was less likely than not caused by his service-connected left femur and left knee conditions.  Taking this opinion as well as other relevant evidence into consideration, the RO denied the claim in an April 2005 rating decision.  Within a month of that decision, the RO mailed to the Veteran notice of that decision and of the Veteran's procedural and appellate rights (in an enclosed VA Form 4107).  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).  

Under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

In this case, no document that could be construed as a notice of disagreement with the April 2005 denial of service connection for a low back disability was received at the RO within one year of the mailing of the decision.  Further, VA did not receive any evidence, new or material, from the Veteran regarding his low back disability within the year following that date.  Therefore, 38 C.F.R. § 3.156(b) does not operate to prevent April 2005 decision from becoming final.  VA received no communication from the Veteran regarding the April 2005 decision regarding this issue of service connection for a low back disability within the year of the mailing of notice of the decision.  Therefore, the decision became final.  See U.S.C.A. § 7105(c).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision, is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim. Id.  

The unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for low back disability are incurrence of a low back disease or injury during service and a nexus between that disability and service, or, evidence of a nexus between any service-connected disability and the Veteran's low back condition.  Thus, for evidence to be material it must relate to at least one of these facts.  

The evidence added to the record since the last final denial supports the contention of there being an in-service injury to the Veteran's low back.  Specifically, the Veteran has claimed that a motor vehicle incident in-service caused him to receive extended treatment to his low back at the Castle Point VA Medical Center in Castle Point, NY, shortly after service.  This evidence, though not yet associated with the claims file, is new, as this theory of entitlement was not associated with the file at the time of the April 2005 rating decision.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for a low back disability.

III. Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The evidence shows that the Veteran has facial scars resulting from an in-service motor vehicle accident.  The RO has rated these scars as 10 percent disabling under DC 7800.  Scars are rated under DCs 7800-7805. 38 C.F.R. § 4.118.

Under DC 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 7800 at Note (1) (2014).  

DC 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2014).  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 at Note (1) (2014).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7800 at Note (2) (2014).  When applicable, scars evaluated under diagnostic codes 7800-02, or 7805 may also receive an evaluation under this diagnostic code.  38 C.F.R. § 4.118, DC 7800 at Note (2) (2014). 

Diagnostic Code 7805 provides that any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805 (2014).

The Board notes that since DCs 7801 and 7802 pertain to scars not of the head, face, or neck, they are not relevant in the instant case.  

VA afforded the Veteran an examination for his claim for an increased rating for scars in February 2011.  First, the examiner noted a linear scar in the left temporal area.  There was no skin breakdown over the scar, and the Veteran reported no pain.  The scar was 0.1 cm by 2 cm.  The scar was superficial, had no inflammation, no edema, or no keloid formation.  There was no abnormal texture or hypo/hyper pigmentation.  No underlying soft tissue loss was present, nor was the skin indurated or inflexible.  Contour was not elevated or depressed.  The scar was not adherent to underlying tissue, and exhibited no other disabling effects.  

Next, the examiner moved to a series of four shallow superficial linear scars of the left upper cheek that were vertical in directions.  These, too, were caused by the Veteran's in-service motor vehicle accident.  They measured 0.2 cm by 3 cm.  Otherwise, these scars were much like the linear scar in the left temporal area, in that they did not exhibit any disabling effects.  The examiner did note that there was skin area with hypo or hyper pigmentation with abnormal pigmentation area of 6 square inches (39 square cm) or less, and a discoloration that was lighter than normal.  

The examiner then moved to a third linear scar on the left scalp forehead region.  The scar measured 1 cm by 0.5 cm.  The scar was superficial, had no inflammation, no edema, or no keloid formation.  There was no abnormal texture or hypo/hyper pigmentation.  No underlying soft tissue loss was present, nor was the skin indurated or inflexible.  Contour was not elevated or depressed.  The scar was not adherent to underlying tissue, and exhibited no other disabling effects.  

Finally, the examiner inspected the Veteran's fourth scar, which was a curved scar at the left nasal dorsum.  This scar, like the others on the Veteran's face, was from the in-service motor vehicle accident.  It measured 0.2 cm by 1.5 cm.  The scar was superficial, had no inflammation, no edema, or no keloid formation.  There was no abnormal texture or hypo/hyper pigmentation.  No underlying soft tissue loss was present, nor was the skin indurated or inflexible.  Contour was not elevated or depressed.  The scar was not adherent to underlying tissue, and exhibited no other disabling effects.  

As noted above, in order to qualify for a rating in excess of 10 percent for his facial scars, the Veteran must show scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement, or, that three or more scars are unstable or painful.  

In his February 2011 examination, the Veteran indicated that his scars were not painful.  Indeed, in his May 2015 hearing, the Veteran testified that his scars were not painful.  Additionally, all scars were confirmed to not be unstable at the time of the February 2011 examination.  Hence, a higher disability rating is not warranted under DC 7804.  Next, the evidence of record does not show that the Veteran's scars have visible or palpable tissue loss or that they cause either gross distortion or asymmetry of the Veteran's nose, chin, forehead, eyes, ears, cheeks, or lips.  Additionally, the aggregate of the scars do not represent more than one characteristic of disfigurement.  Thus, the Veteran's facial scars are not manifested with two or three characteristics of disfigurement, which disqualifies the Veteran from a higher rating under DC 7800.

Therefore, the Board finds that the criteria for a disability rating in excess of 10 percent under any potentially relevant Diagnostic Code are not met during the appeal period.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 10 percent for facial scars.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for a low back disability is reopened.

Entitlement to a disability rating in excess of 10 percent for scars of the face and cheek is denied.



REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran to substantiate his claims by obtaining medical examinations and opinions, as well as additional evidence. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Regarding the Veteran's claims for increased disability ratings for residuals of a left femur fracture with left patellectomy and degenerative arthritis of the left knee, and a right knee disability, VA last afforded the Veteran an examination for these claims in February 2011.  In his May 2015 hearing, the Veteran described additional loss of range of motion in addition to worsening instability in the left knee.  He also testified as to worsening instability as a result of weakness in his right knee.  He also described his femur condition as one of deteriorating muscles and a "kink and hold" issue.  The Board notes that these conditions were described in an attempt to explain how the Veteran's conditions had worsened over the years.  The Board notes that the Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, on remand, examinations should be arranged that account for the current severity of these service-connected disabilities.  

Turning to the Veteran's claim of service connection for a low back disability, the Veteran contends that a low back disability had onset as a result of the same motor vehicle accident that caused his left femur and knee injuries.  A VA examination is necessary to address this new theory of entitlement.  Additionally, in his May 2015 hearing, the Veteran described a hospital stay one year after he was hospitalized for his in-service motor vehicle accident, where he received treatment for his back at the VA Medical Center in Castle Point, New York.  An attempt must be made to obtain these records.    

Next, a remand is necessary for the Veteran's claim of entitlement to service connection for a right shoulder disability because VA has not met its duty to assist the Veteran by providing an adequate examination.  The Veteran has claimed that his right shoulder condition had onset as a result of his service-connected left knee disability.  Specifically, the Veteran argues that his use of a cane has caused a disability of the right shoulder.  VA provided a medical opinion for this theory in December 2014.  However, the examiner only provided an opinion that addressed whether the use of a cane caused right shoulder impingement syndrome.  There is no opinion as to whether the use of a cane could have aggravated the Veteran's right shoulder impingement syndrome.  Hence, a remand is necessary to obtain a complete medical opinion.  

With regard to the Veteran's claim for a TDIU, the Veteran maintains that he is unemployable, in part, because of the totality of his orthopedic disabilities.  As the decisions with respect to the increased rating claims may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with these claims still pending. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be remanded in order to obtain an opinion that accounts for the newly adjudicated issues also being remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include those for treatment of his low back pain shortly after his active service.  

2.  Contact the VA Medical Center in Castle Point, NY, and obtain and associate with the paper or virtual claims file all outstanding records of treatment. Special attempts must be made to obtain records pertaining to a hospital stay shortly after the Veteran's separation of service in order to treat a low back condition.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  After any obtained records are associated with the claims file, ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed. 

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  

(a)  Schedule the Veteran for an appropriate VA examination for the Veteran's claim of service connection for a low back disability.  The examiner should:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's credible assertions at his May 2015 hearing that he received treatment for his back as a result of a motor vehicle accident while in-service, and to account for any newly obtained records that document treatment for the Veteran's low back shortly after service.  

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left femur and bilateral knee conditions caused his low back disorder. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left femur and bilateral knee conditions aggravated (permanently worsened beyond the natural progression) any current low back disorder. 

(b)  Schedule the Veteran for an appropriate VA examination for the Veteran's claim of service connection for a right shoulder disability.  The examiner should:

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left femur and bilateral knee conditions caused a right shoulder condition. 

Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left femur and bilateral knee conditions aggravated (permanently worsened beyond the natural progression) any current right shoulder condition, particularly due to the need for use of a cane or assistive device for walking. 

(c)  Schedule the Veteran for appropriate VA examinations for his increased disability ratings claims of the left femur, left knee and right knee. The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed. 

Any testing deemed necessary should be accomplished.  The following examinations must be conducted: 

(c)(1) Schedule the Veteran for an appropriate VA examination with regard to the severity and manifestations of the Veteran's left femur disability, i.e. any hip related symptoms.

(c)(2)  An appropriate VA examination with regard to the severity and manifestations of the Veteran's left knee disability. 

(c)(3)  An appropriate VA examination with regard to the severity and manifestations of the Veteran's right knee disability.

(d)  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim. The claims file should be made available to the examiner, and all appropriate tests should be performed. The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Then, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


